Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed after Non-Final on May 7, 2021 is acknowledged.  Claims 1-9, 11, 14-16, 18-20 were canceled and claim 10 was amended.  Claims 10, 12-13, 17, 21-29 are allowed.  

Election/Restrictions
Claims 10, 12-13, 17, 21-29 are allowable.  Claims drawn to non-elected invention(s) were previously cancelled.  The species election requirement as set forth in the Office action mailed on
October 18, 2019, is hereby withdrawn.

Examiner’s Comments
The rejection of claim 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdraw in view of amendment of the claims filed May 7, 2021.

The rejection of Claim 23 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdraw in view of amendment of the claims filed May 7, 2021.

Claims 10, 12-13, 17, 21-29 are allowed as filed in the amendment on May 7, 2021.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art made of record is Nowak (BLOOD, 5 JULY 2012, VOLUME 120, NUMBER 1, pages 214-222, cited previously) and Badirou ( (2012) In Vivo Analysis of the Role of O-Glycosylations of Von Willebrand Factor. PLoS ONE 7(5):e37508. doi:10.1371/journal.pone.0037508, cited previously).  Nowak teaches that the glycosylation site at the threonine at position 2298 (which is the same as position 44 of instant SEQ ID NO:2) is known in the art (see abstract lines 1-5 and “methods, “VWF constructs and expression”, lines 1-2).  In particular, Nowak teaches substitution of the threonine with an alanine at position 2298 (see Methods, “VWF constructs…”, lines 1-2).  However, Nowak teaches that no significant differences in binding to GPIba between the WT and the variants were observed (see Figure 1).   Badirou teaches the same mutation T2298A in mouse cDNA (see abstract, Table 2, page 2, right hand column, second paragraph, lines 1-3 and line 15).  The sequence of mouse VWF with a mutation at position 2298 does not meet the at least 95% sequence identity to SEQ ID NO:10 as found in instant claim 10.  Badirou teaches that the T2298A mutation did not have an effect on bleeding time in VWF-deficient mice (see Figure 5).  Importantly, with regards to the T2298A mutation, neither Nowak or Badirou teach any significant advantages or altered properties of this mutation, thus lacking motivation to make this modification to human VWF for treatment of hemophilia A or Von Willebrand disease as claimed in instant claim 10 (having a C1 domain with at least 95% sequence identity to SEQ ID NO:10).

Conclusion
Claims 10, 12-13, 17, 21-29 are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829.  The examiner can normally be reached on Monday-Friday 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERINNE R DABKOWSKI/Patent Examiner, Art Unit 1654                                                                                                                                                                                                        

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654